                                                              1   BLAKE J. RUSSUM (SBN 258031)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              2   1001 Marshall Street, Suite 500
                                                                  Redwood City, CA 94063-2052
                                                              3   Telephone: (650) 364-8200
                                                                  Facsimile: (650) 780-1701
                                                              4   Email:        blake.russum@rmkb.com

                                                              5   Attorneys for Defendant
                                                                  THE LINCOLN NATIONAL LIFE INSURANCE
                                                              6   COMPANY

                                                              7

                                                              8                                    UNITED STATES DISTRICT COURT
                                                              9                                NORTHERN DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11   MAGDY BASILY,                                       CASE NO. 3:19-CV-01885 RS
                                A Professional Corporation




                                                             12                       Plaintiff,                      STIPULATION FOR DISMISSAL WITH
                                      Redwood City




                                                                                                                      PREJUDICE AND ORDER
                                                             13   v.

                                                             14   THE LINCOLN NATIONAL LIFE
                                                                  INSURANCE COMPANY,
                                                             15
                                                                                      Defendant.
                                                             16

                                                             17

                                                             18            TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                                                             19            IT IS HEREBY STIPULATED by and between the Plaintiff, MAGDY BASILY, and

                                                             20   Defendant THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, by and through their

                                                             21   respective attorneys of record, that the above-captioned action shall be, and hereby is, dismissed

                                                             22   with prejudice as to all parties and claims, pursuant to Federal Rule of Civil Procedure

                                                             23   41(a)(1)(A)(ii). Each party shall bear its own fees and costs.

                                                             24            All signatories to this Stipulation, and all parties on whose behalf the filing is submitted,

                                                             25   concur with the Stipulation’s content and have authorized its filing.

                                                             26   //
                                                             27   //
                                                             28   //
                                                                                                                                       Stipulation for Dismissal with Prejudice and
                                                                  4848-9769-6668.1                                                                                [Proposed] Order
                                                                                                                                                    CASE NO. 3:19-CV-01885 RS
                                                              1    Dated: July 12, 2019                              ROPERS, MAJESKI, KOHN & BENTLEY

                                                              2

                                                              3                                                      By: /s/ Blake J. Russum
                                                                                                                        BLAKE J. RUSSUM
                                                              4                                                         Attorneys for Defendant, THE LINCOLN
                                                                                                                        NATIONAL LIFE INSURANCE
                                                              5                                                         COMPANY
                                                              6

                                                              7    Dated: July 12, 2019                              LAW OFFICE OF P. RANDALL NOAH
                                                              8

                                                              9
                                                                                                                     By: /s/ P. Randall Noah
Ropers Majeski Kohn & Bentley




                                                             10                                                         P. RANDALL NOAH
                                                                                                                        Attorneys for Plaintiff
                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13
                                                                                                        ORDER
                                                             14
                                                                           IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation for Dismissal of
                                                             15
                                                                  Action with Prejudice and Federal Rules of Civil Procedure 41(a)(1)(A)(ii), this action shall be,
                                                             16
                                                                  and hereby is, dismissed with prejudice in its entirety as to all claims and parties. Each party
                                                             17
                                                                  shall bear its own attorney’s fees and costs.
                                                             18
                                                                  Dated: ________________________
                                                                          July 17, 2019                           _________________________________________
                                                             19                                                         United States District Judge

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                                                     Stipulation for Dismissal with Prejudice and
                                                                  4848-9769-6668.1                                 -2-                                          [Proposed] Order
                                                                                                                                                 CASE NO. 3:19-CV-01885 RS
